Exhibit 10.25 CONSULTING AGREEMENT ( EXHIBIT B of the TRANSITION AGREEMENT) This CONSULTING AGREEMENT (the “Agreement”) is effective as of August 10, 2015 (the “Effective Date”), by and between NATHAN’S FAMOUS, INC. (the “Company”), and WAYNE NORBITZ (“Consultant,” and the Company and Consultant collectively referred to herein as the “Parties”). W I T N E S S E T H: WHEREAS, the Company desires to have Consultant furnish certain consulting services to the Company, and Consultant has agreed to furnish such consulting services, pursuant to the terms and conditions hereinafter set forth. NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree as follows: 1. Duties . Subject to the terms and conditions set forth in this Agreement, the Company agrees to retain Consultant to provide services to the Company. Consultant shall provide two (2) days of service per week to the Company, as directed by the Board of Directors of the Company and/or the Eric Gatoff, Chief Executive Officer. It is the intention of the Consultant to form a limited liability company which will perform the services required under the Agreement. 2. Fee . The Company shall pay to Consultant $16,291 per month for services rendered. By the last week of each month, Consultant shall submit an invoice to the Company reasonably detailing time expended rendered that month. The Company shall pay Consultant no later than fourteen days after the submission of the invoice. 3. Expenses . (a) The Company shall reimburse Consultant $500 per month for expenses related to Consultant’s automobile. (b) The Company shall reimburse Consultant for all reasonable business expenses properly and necessarily incurred and paid by Consultant in the performance of his duties under this Agreement upon his presentment of detailed receipts in the form required by the Company’s policy. 4. Term and Termination . The terms and conditions set forth in this Agreement will commence on the Effective Date and shall remain in effect for twelve (12) months (the “Term”). Either Party may terminate the Agreement at any time upon sixty (60) days written notice to the other Party. B-1 5. Confidentiality . (a) Consultant understands that during the Term, he may have access to unpublished and otherwise confidential information both of a technical and non-technical nature, relating to the business of the Company and any of its parents, subsidiaries, divisions, affiliates (collectively, “Affiliated Entities”), or clients, including without limitation any of their actual or anticipated business, research or development, any of their technology or the implementation or exploitation thereof, including without limitation information Consultant and others have collected, obtained or created, information pertaining to clients, accounts, vendors, prices, costs, materials, processes, codes, material results, technology, system designs, system specifications, materials of construction, trade secrets and equipment designs, including information disclosed to the Company by others under agreements to hold such information confidential (collectively, the “Confidential Information”). Consultant agrees to observe all Company policies and procedures concerning such Confidential Information. Consultant further agrees not to disclose or use, either during his consultancy or at any time thereafter, any Confidential Information for any purpose, including without limitation any competitive purpose, unless authorized to do so by the Company in writing, except that he may disclose and use such information when necessary in the performance of his duties for the Company. Consultant’s obligations under this Agreement will continue with respect to Confidential Information, whether or not his consultancy is terminated, until such information becomes generally available from public sources through no fault of Consultant. Notwithstanding the foregoing, however, Consultant shall be permitted to disclose Confidential Information as may be required by a subpoena or other governmental order, provided that he first notifies the Company of such subpoena, order or other requirement and allows the Company the opportunity to seek a protective order or other appropriate remedy. (b) Upon the Company’s request during Consultant’s consultancy, or upon the termination of his consultancy for any reason, Consultant will promptly deliver to the Company all documents, records, files, notebooks, manuals, letters, notes, reports, customer and supplier lists, cost and profit data, e-mail, apparatus, computers, tablets, smartphones or other PDAs, hardware, software, drawings, blueprints, and any other material of the Company or any of its Affiliated Entities or clients, including all materials pertaining to Confidential Information developed by Consultant or others, and all copies of such materials, whether of a technical, business or fiscal nature, whether on the hard drive of a laptop or desktop computer, in hard copy, disk or any other format, which are in his possession, custody or control. 6. Assignment of Intellectual Property . (a)
